FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2012 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED JUNE 30, 2012 Highlights for the Period Summary Ø Revenues for the first half of 2012 decreased by 1.8% when compared to the first half of 2011 and reached Ch$ 1,155,422 million, as a result of a lower average energy sales price. Ø Physical energy sales rose by 1.9% as of June 2012, reaching 28,998 GWh, mainly explained by increases in Colombia, Chile and Peru. Ø Energy generation increased by 3.1% over the first half of 2011, totaling 26,170 GWh as of June 2012, mainly due to increased hydro generation in Colombia and Chile. Ø Procurement and service costs increased by 2.2% to Ch$ 686,385 million due to higher fuel costs of Ch$ 19,706 million and higher transportation costs of Ch$ 19,506 million. Ø EBITDA totaled Ch$ 363,981 million during the first half of 2012, 6.1% lower than the same previous period, mainly explained by lower average energy sales price in Chile and Argentina, higher fuel costs in Chile, Colombia and Peru, and higher transportation costs in Chile. Ø Net financial expense amounted to Ch$ 69,059 million, 10.9% higher than for the first half of 2011, mainly explained by higher interest expenses of Ch$ 8,505 million and the foreign exchange rate variations, which which went from a loss of Ch$ 198 million as of June 2011 to a loss of Ch$ 3,359 million as of June 2012. Ø Related company results decreased by 6.8% in the first half of 2012 and reached Ch$ 52,790 million, primarily due to lower results in Endesa Brasil mainly related to higher net financial expenses. Ø Earnings attributable to Endesa Chile shareholders amounted to Ch$ 101,443 million, 37.3% lower than the first half of 2011. Performance by country Ø In Colombia, EBITDA increased by Ch$ 61,449 million, mainly due to: • Non-recurrence of a one-time effect of the equity tax reform in Colombia which implied booking a total amount of Ch$ 43,067 million as other fixed operating costs during the first half of 2011. • Higher energy sales of Ch$ 39,783 million due to a 10.0% increase in the average energy sales price and a rise of 6.9% in physical energy sales related to a higher hydro generation. • These factors were partly offset by higher fuel costs of Ch$ 10,251 in the first half of 2012. Ø In Peru, EBITDA declined by Ch$ 2,988 million due to: • Non-recurrence of a one-time effect on payroll expenses recorded in June 2011 related to the convergence process to IFRS, which meant to reclassify a provision of profit sharing for workers, creating a one-time benefit on payroll expenses of Ch$ 13,517 million. • Higher fuel costs of Ch$ 6,487 million as of June 2012 due partly to increased diesel generation • Partially offset by a 23.1% growth in energy sales mainly explained by both 20.7% growth in the average energy sales price and 1.9% in physical sales. 1 Ø In Chile, EBITDA decreased by Ch$ 68,856 million, mainly due to: • Lower energy sales of Ch$ 65,573 million mainly due to a 13.0% reduction in the average energy sales price, although physical energy sales increased by 2.4% due to increased hydro generation. • Partly offset by a decrease of Ch$ 3,172 million in procurement and services costs explained by lower energy purchases of Ch$ 32,759 million. Ø In Argentina, EBITDA declined by Ch$ 13,221 million due to: • Lower energy sales of Ch$ 21,622 million due to a 6.4% decrease in the average energy sales prices, coupled with a 4.4% decrease in physical sales due to lower thermal generation. • Higher payroll expenses of Ch$ 2,937 million. • Partially offset by lower fuel costs of Ch$ 11,183 million. FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 3,935 million as of June 30, 2012, 7.8% lower than the same period in 2011. Ø Average interest rate decreased from 8.7% to 8.1% reflecting a significant effect on rates related to a lower level of inflation growth, since Endesa Chile has inflation‑indexed local bonds denominated in UF. Ø The financial expenses coverage ratio decreased from 5.49 to 4.53 times. Ø Liquidity, a key factor for our financial management, continues to show a solid position on a consolidated basis, as shown below: · Committed credit lines: US$ 509 million available in the local and international markets. · Uncommitted credit lines: US$ 962 million available in the capital markets in which we operate. · Cash and cash equivalents: US$328 million. Ø Coverage and protection : Endesa Chile has continued to maintain a strict control over its liquidity, both at the parent and subsidiary levels, through the use of hedging instruments to protect the cash flows from risks arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of June 30, 2012: · Interest-rate swaps from variable to fixed rates for US$ 264 million. · Cross-currency swaps for US$ 404 million (UF/US$ partial coverage for Chilean bonds) and forwards for US$ 125 million, in order to reduce exchange rate risk. These instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient protection levels. 2 Market Summary Ø During the period from July 2011 to June 2012, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a decrease of 8.2%. Latin American markets where the company operates recorded mixed results: BOVESPA (Brazil): -12.9%; Merval (Argentina): -30.2%; COLCAP (Colombia): -3.6%, and ISBVL (Peru) : 14.0%. In Europe, the main Stock Exchanges showed a negative trend over the last 12 months: IBEX: -31.4%, UKX: -6.3% and FTSE 250: -8.4%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 3.1% and Dow Jones Industrial: 3.8% (all yields measured in local currency). Ø The share price of Endesa Chile in the local market showed a decrease over the last 12 months, showing a variation of -4.2%, explained mainly by the uncertain economic scenario in the world, especially in the European zone and the drought that has affected Chile. The closing price was $849.2 as of June 30, 2012. Ø On the other hand, Endesa Chile’s ADS value decreased by 10.6% to reach a price of US$51.0, while its share price in Madrid rose by 2.2% reaching €$1.32 as of June 30, 2012. Ø During the last 12 months, Endesa Chile continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 8.4 million. 3 Risk Rating Classification Information Ø Endesa Chile’s current ratings are supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile’s geographic diversification in Latin America provides us a natural hedge against different regulations and weather conditions. Our operating subsidiaries have leading market positions in the countries where we operate. Ø Fitch Ratings (January 5, 2012) and Standard & Poor’s (May 2, 2012) affirmed the international credit risk rating for Endesa Chile of “BBB+” with Outlook stable. Ø On June 18, 2012, Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Endesa Chile. Moreover, on July 13, 2012, Feller Rate ratified the “AA” local rating of Endesa Chile’s bonds, shares and commercial papers program. Ø The current international risk ratings are: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø The domestic ratings (for securities issued in Chile) are: Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 4 Table of Contents TABLE OF CONTENTS 5 GENERAL INFORMATION 6 SIMPLIFIED ORGANIZATIONAL STRUCTURE 6 CONSOLIDATED INCOME STATEMENT ANALYSIS 7 NET INCOME 7 OPERATING INCOME 7 NET FINANCIAL RESULT 8 OTHER RESULTS AND TAXES 8 CONSOLIDATED BALANCE SHEET ANALYSIS 9 ASSETS 9 LIABILITIES AND SHAREHOLDER’S EQUITY 10 DEBT MATURITY WITH THIRD PARTIES 11 EVOLUTION OF KEY FINANCIAL RATIOS 12 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 13 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 14 CAPEX AND DEPRECIATION 14 ARGENTINA 15 CHILE 18 COLOMBIA 20 PERU 22 BRAZIL (NON-CONSOLIDATED COMPANIES) 23 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA CHILE 27 SUSTAINABILITY AND THE ENVIRONMENT 31 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 32 OPERATING INCOME BY SUBSIDIARY 33 MAIN PHYSICAL FIGURES OF CHILEAN COMPANIES 34 MAIN PHYSICAL FIGURES OF CONSOLIDATED COMPANIES 35 MAIN PHYSICAL FIGURES OF NON-CONSOLIDATED BRAZILIAN COMPANIES 36 MARKET INFORMATION 37 CONFERENCE CALL INVITATION 40 5 General Information (Santiago, Chile, Wednesday 25, July 2012) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the six-month period ended June 30, 2012. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between June 30, 2011 and June 30, 2012. Figures as of June 30, 2012 are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 501.84 as of June 30, 2012 for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 492.75 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (*), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of June 30, 2011. * Endesa Chile’s subsidiaries in Chile are Endesa Eco, Celta, Pehuenche, San Isidro (merger between San Isidro and Pangue), Ingendesa, Enigesa and Túnel El Melón. Simplified Organizational Structure 6 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders as of June 2012 was Ch$101,443 million, representing a 37.3% decrease over the first half of 2011, which was Ch$ 161,726 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Sales 1,162,664 1,152,859 (9,805) (0.8%) 2,339,643 Energy sales 1,143,693 1,123,146 (20,547) (1.8%) 2,279,342 Other sales 4,057 6,148 2,091 51.5% 12,477 Other services 14,914 23,565 8,651 58.0% 47,823 Other operating income 13,513 2,563 (10,950) (81.0%) 5,202 Revenues 1,176,178 1,155,422 (1.8%) 2,344,844 Energy purchases (190,715) (163,840) 26,875 14.1% (332,502) Fuel consumption (356,130) (375,836) (19,706) (5.5%) (762,732) Transportation expenses (103,476) (122,982) (19,506) (18.9%) (249,583) Other variable costs (21,123) (23,726) (2,603) (12.3%) (48,151) Procurements and Services (2.2%) Contribution Margin 504,733 469,037 (7.1%) 951,876 Other work performed by entity and capitalized 5,092 5,537 446 8.8% 11,238 Employee benefits expense (30,458) (53,600) (23,142) (76.0%) (108,778) Other fixed operating expenses (91,769) (56,993) 34,776 37.9% (115,663) Gross Operating Income (EBITDA) 387,597 363,981 (6.1%) 738,673 Depreciation and amortization (85,175) (93,179) (8,004) (9.4%) (189,100) Reversal of impairment profit (impairment loss) recognized in profit or loss 200 23 (177) (88.6%) 46 Operating Income 302,621 270,825 (10.5%) 549,619 Net Financial Income (10.9%) Financial income 8,336 11,266 2,930 35.2% 22,863 Financial costs (67,476) (75,981) (8,505) (12.6%) (154,198) Gain (Loss) for indexed assets and liabilities (2,939) (985) 1,954 66.5% (2,000) Foreign currency exchange differences, net (198) (3,359) (3,160) (1593.2%) (6,816) Share of profit (loss) of associates accounted for using the equity method 56,656 52,790 (6.8%) 107,133 Negative consolidation differences - Net Income From Other Investments 182 298 116 63.9% 605 Net Income From Sale of Assets 542 15 (528) (97.3%) 29 Other non operational expenses - Net Income before Taxes 297,723 254,868 (14.4%) 517,236 Income Tax (85,950) (80,449) 5,501 6.4% (163,266) Net Income 211,772 174,419 (17.6%) 353,970 Owners of parent 161,726 101,443 (37.3%) 205,871 Non-controlling interest 50,046 72,976 22,930 45.8% 148,099 Earning per share (Ch$ /share and US$ / ADR) 19.7 12.4 (37.3%) 0.8 Operating Income Operating Income reached Ch$ 270,825 million as of June 2012, 10.5% lower than Ch$302,621 million reported as of June 2011, mainly explained by a lower average energy sales price, higher transportation costs of Ch$ 19,506 million and higher fuel costs of Ch$ 19,706 million. This was partially offset by lower Other Fixed Operating Expenses of Ch$ 34,776 million, which reflects the negative impact of the one-time effect of the reform on the Equity Tax imposed by the Colombian government, accounting on the first half of 2011 the total amount to be paid in the period 2011-2014. 7 Endesa Chile’s EBITDA, or gross operating income, amounted to Ch$ 363,981 million, representing a 6.1% decrease compared to the first half of 2011. This figure does not include the contribution of Endesa Brasil of Ch$ 47,617 million as of June 2012, which is accounted under equity method. Operating revenues and costs, detailed by business are: Table 2 Chile Argentina Colombia Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 1H 2011 1H 2012 1H 2012 1H 2011 1H 2012 1H 2012 1H 2011 1H 2012 1H 2012 Operating Revenues 625,112 559,539 (10.5%) 1,135,543 204,071 182,449 (10.6%) 370,267 232,215 271,999 17.1% 552,002 % of consolidated 53.1 % 48.4 % 48.4 % 17.4 % 15.8 % 15.8 % 19.7 % 23.5 % 23.5 % Operating Costs (497,238) (499,773) (0.5%) (1,014,253) (185,627) (181,486) 2.2% (368,313) (133,335) (114,334) 14.3% (232,032) % of consolidated 56.9 % 56.5 % 56.5 % 21.2 % 20.5 % 20.5 % 12.9 % Operating Income 127,874 59,766 (53.3%) 121,291 18,444 963 (94.8%) 1,954 98,880 157,665 59.5% 319,970 Peru Consolidated Million Ch$ Chg % Th. US$ Million Ch$ Chg % Th. US$ 1H 2011 1H 2012 1H 2012 1H 2011 1H 2012 1H 2012 Operating Revenues 115,117 141,754 23.1% 287,679 1,176,178 1,155,422 (1.8%) 2,344,844 % of consolidated 9.8 % 12.3 % 12.3 % 100.0 % 100.0 % 100.0 % Operating Costs (57,694) (89,323) (54.8%) (181,274) (873,557) (884,597) (1.3%) (1,795,225) % of consolidated 6.6 % 10.1 % 10.1 % 100.0 % 100.0 % 100.0 % Operating Income 57,423 52,431 (8.7%) 106,405 302,621 270,825 (10.5%) 549,619 Net Financial Result The company’s net financial expense totaled Ch$ 69,059 million, 10.9% higher than Ch$ 62,278 million reported as of June 2011. Main variations explaining this result were higher interest expenses of Ch$ 8,505 million, an exchange difference loss increased by Ch$ 3,160 million, partly offset by a higher interest income of Ch$ 2,930 million. Other Results and Taxes Related companies results amounted to Ch$ 52,790 million as of June 2012, decreasing by 6.8% compared to the same previous period. This result mainly reflects the proportional participation in the results of the associate company Endesa Brasil, whose contribution totaled Ch$47,617 million. Income taxes in the first half of 2012 decreased by 6.4%, equivalent to Ch$ 5,501 million, when compared to the first half of 2011. 8 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US$) As of Dec 30, 2011 As of Jun 30, 2012 Var 2012 - 2011 Chg % As of Jun 30, 2012 CURRENT ASSETS Cash and cash equivalents 421,282 165,200 (256,083) (60.8%) 329,188 Other current financial assets 914 693 (221) (24.2%) 1,380 Other current non-financial assets 17,192 12,563 (4,629) (26.9%) 25,034 Trade and other current receivables 296,147 276,562 (19,584) (6.6%) 551,096 Accounts receivable from related companies 83,101 87,330 4,229 5.1% 174,021 Inventories 55,904 70,358 14,454 25.9% 140,200 Current tax assets 85,515 128,284 42,769 50.0% 255,628 Total Current Assets 960,055 740,991 (22.8%) 1,476,548 NON-CURRENT ASSETS Other non-current financial assets 13,599 24,737 11,138 81.9% 49,292 Other non-current non-financial assets 1,463 1,384 (80) (5.4%) 2,757 Trade accounts receivables and other receivables, net 151,609 149,313 (2,296) (1.5%) 297,530 Investment accounted for using equity method 582,199 558,320 (23,879) (4.1%) 1,112,546 Intangible assets other than goodwill 45,680 45,629 (51) (0.1%) 90,922 Goodwill 106,399 104,520 (1,879) (1.8%) 208,274 Property, plant and equipment, net 4,603,903 4,673,745 69,842 1.5% 9,313,217 Deferred tax assets 97,107 111,953 14,846 15.3% 223,084 Total Non-Current Assets 67,641 1.2% TOTAL ASSETS (2.3%) Company’s Total Assets declined by Ch$ 151,423 million as of June 2012, compared to December 2011, mainly due to: Ø Current assets decreased by Ch$ 219,065 million, equivalent to a 22.8% reduction mostly due to: v Decrease of Ch$ 256,083 million in cash and cash equivalents, mainly due to the Endesa Chile UF denominated F and K Series bond payments of Ch$ 121,210 million, coupled with dividend payments to third parties of Ch$ 88,467 million and Emgesa bonds dividends of Ch$ 44,731 million and income tax payment of Ch$ 45,309 million, offset by higher revenues from sales in GasAtacama of Ch$ 8,089 million. v Reduction in trade receivables and other current non-financial assets for a total amount of Ch$ 24,213 million. v Partly offset by an increase in the tax assets account of Ch$ 42,769 million and accounts receivable from related companies of Ch$ 4,229 million. Ø Non-current assets increased by Ch$ 67,641 million, equivalent to a 1.2% growth, mainly explained by: v Growth of Ch$ 69,842 million in property, plant and equipment, mainly resulting from additions during the period of Ch$ 113,552 million, provision for decommissioning of Ch$ 15,226 million, positive conversion effects of Ch$ 34,949 million, partly offset by Ch$ 91,266 million in depreciation. 9 Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dec 30, 2011 As of Jun 30, 2012 Var 2012 - 2011 Chg % As of Jun 30, 2012 CURRENT LIABILITIES Other current financial liabilities 305,558 179,207 (126,351) (41.4%) 357,100 Trade and other current payables 357,781 338,276 (19,505) (5.5%) 674,071 Accounts payable to related currents 135,386 295,662 160,276 118.4% 589,156 Other current provisions 36,861 36,551 (310) (0.8%) 72,835 Current tax liabilities 92,176 43,700 (48,476) (52.6%) 87,079 Other current financial liabilities 9,467 18,652 9,185 97.0% 37,168 TOTAL CURRENT LIABILITIES (2.7%) NON-CURRENT LIABILITIES Other financial liabilities 1,728,094 1,699,928 (28,166) (1.6%) 3,387,390 Other non-current provisions 12,302 28,548 16,246 132.1% 56,886 Deferred tax liability 338,889 349,454 10,565 3.1% 696,344 Provisions for employee benefits non-current 36,569 36,692 122 0.3% 73,114 Other non-current financial liabilities 67,790 59,881 (7,909) (11.7%) 119,323 TOTAL NON-CURRENT LIABILITIES (0.4%) EQUITY issued capital 1,331,714 1,331,714 - 0.0% 2,653,663 earnings 1,636,788 1,618,496 (18,291) (1.1%) 3,225,124 Share premium 206,009 206,009 - 0.0% 410,506 other reserves (615,972) (664,594) (48,622) (7.9%) (1,324,315) - Equity attributable to owners of parent 2,558,538 2,491,624 (2.6%) 4,964,978 Non-controlling 882,602 832,415 (5.7%) 1,658,726 TOTAL ASSETS (3.4%) TOTAL EQUITY AND LIABILITIES (2.3%) Company’s Total Liabilities showed a decline of Ch$ 151,423 million compared to December 2011, mainly as a consequence of: Ø Current liabilities fell by Ch$ 25,181 million, equivalent to 2.7%, primarily explained by: v Decrease in other current financial liabilities of Ch$ 126,351 million, mainly in Endesa Chile due to the payment of UF denominated F and K series bonds of Ch$ 121,210 million and dollar interest payment of Ch$ 29,594 million, offset by the accrual of interest and indexation of Ch$ 27,539 million. In Emgesa, for the transfer to long-term of a syndicated loan of Ch$ 83,814 million, bond interest payment of Ch$ 38,981 million, offset by the accrual of interest on Ch$ 23,743 million and foreign exchange conversion of Ch$ 3.362 million. v Decrease in trade and other accounts payable and current tax liabilities of Ch$ 67,981 million. v Offset by an increase in ​​ accounts payable to related companies of Ch$ 160,276 million. 10 Ø Non-current liabilities decreased by Ch$ 9,142 million, equivalent to 0.4%, mostly owing to: v Decrease in other non-current financial liabilities of Ch$ 28,166 million, mainly due to the transfer from long-term of the UF denominated K Series bonds of Ch$ 90,134 million, and a decrease in Edegel of Ch$ 21,885 million due to foreign exchange conversion and transfer to short-term of loans, bonds and leases, offset by the transfer from the short-term of a syndicated loan of $83,814 million in Emgesa. v Decrease in other non-current non-financial liabilities of Ch$ 7,909 million, mainly due to Emgesa third installment payment of equity tax for Ch$ 6,863 million. v This was offset by an increase in other non-current provisions resulting from the booking of a decommissioning provision of El Quimbo for Ch$ 15,492 million. v Increase in the deferred tax liabilities account of Ch$ 10,565 million. Ø Equity decreased by Ch$ 117,100 million compared to December 2011. The controllers’ equity decreased by Ch$ 66,914 million mainly explained by the booking of both minimum dividend for 2012 and final dividend for year 2011 of Ch$ 119,808 million, coupled with the conversion reserve decline of Ch$ 64,568 million. This was partly offset by the result for the period of Ch$101,443 million and a rise of hedging reserve of Ch$ 17,767 million. Ø Minority interest decreased by Ch$ 50,186 million due to the booking of both minimum and final dividends, offset by the net translation effects and the minorities’ result. Debt Maturity with Third Parties Table 5 (Thousand US$) Balance TOTAL Chile Endesa Chile (*) 366,221 419,405 164,688 219,063 14,999 909,184 2,093,560 Argentina 0 Costanera 66,612 41,362 34,900 27,410 34,267 0 204,551 Chocón 22,288 27,656 24,448 7,495 0 0 81,887 Hidroinvest 268 0 0 0 0 0 268 Peru Edegel 40,382 52,093 50,445 33,719 57,364 129,171 363,173 Colombia 0 0 Emgesa 0 0 79,379 162,875 22,788 926,688 1,191,729 TOTAL Table 5.1 (Million Ch$) Balance TOTAL Chile Endesa Chile (*) 183,784 210,474 82,647 109,935 7,527 456,265 1,050,632 Argentina 0 Costanera 33,429 20,757 17,514 13,755 17,197 0 102,652 Chocón 11,185 13,879 12,269 3,761 0 0 41,094 Hidroinvest 135 0 0 0 0 0 135 Peru Edegel 20,265 26,142 25,315 16,921 28,787 64,823 182,255 Colombia 0 0 Emgesa 0 0 39,836 81,737 11,436 465,049 598,057 TOTAL (*) Includes: Endesa Chile, Pehuenche, San Isidro, Celta and Túnel El Melón 11 Evolution Of Key Financial Ratios Table 6 Indicator Unit 1H 2012 FY 2011 Var 2012 - 2011 Chg % Liquidity Times 0.81 1.02 (0.21) (20.6%) Acid-test * Times 0.73 0.98 (0.25) (25.5%) Working capital Million Ch$ (171,057) 22,826 (193,883) (849.4%) Working capital Thousand US$ (340,860) 45,485 (386,344) (849.4%) Leverage ** Times 0.93 0.91 0.02 2.2% Short-term debt % 29.6% 30.0% (0.5%) (1.6%) Long-term debt % 70.5% 70.0% 0.5% 0.7% * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 6.1 Indicator Unit 1H 2012 1H 2011 Var 2012 - 2011 Chg % Financial expenses coverage* Times 4.53 5.49 (96.0%) (17.5%) Op. income / Op. rev. % 23.4% 25.7% (2.3%) (8.9%) ROE ** % 15.7% 21.0% (5.3%) (25.1%) ROA ** % 8.6% 10.0% (1.4%) (14.0%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of June 2012 was 0.81 times, a 20.6% decrease compared to December 2011. This ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses, and reflecting a satisfactory debt repayment schedule. Acid-test ratio reached 0.73 times, a 25.5% decline over December 2011, basically explained by a decrease in current assets, regarding cash and cash equivalents, coupled with a rise in current liabilities in accounts payable to related companies. Leverage ratio was 0.93 times as of June 2012, reflecting a 2.2% increase compared with December 2011. 12 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Cash flows from (used in) operating activities Collection classes provided by operating activities Proceeds from sales of goods and services 1,219,744 1,366,377 146,633 12.0% 2,772,962 Cash receipts from royalties, fees, commissions and other revenue 442 974 532 120.3% 1,976 Receipts from premiums and claims, annuities and other benefits from policies written 203 1,675 1,472 726.8% 3,399 Other cash receipts from operating activities 49,511 (1,265) (50,776) (102.6%) (2,567) Types of payments Payments to suppliers for goods and services (829,870) (44,561) (5.7%) (1,684,161) Payments to and on behalf of employees (57,628) (14,711) (34.3%) (116,953) Payments for premiums and claims, annuities and other policy benefits underwritten (2,610) (1,177) (82.2%) (5,297) Other payments for operating activities (69,417) (16,542) (31.3%) (140,877) Income taxes refunded (paid) (127,655) (141,660) (14,005) (11.0%) (287,488) Other inflows (outflows) of cash (51,111) (20,233) (65.5%) (103,726) Net cash flows from (used in) operating activities 228,832 215,465 (5.8%) 437,270 Cash flows from (used in) investing activities Proceeds from sale of property, plant and equipment 972 194 (778) (80.0%) 394 Purchases of property, plant and equipment (119,122) 30,097 20.2% (241,749) Purchases of intangible assets (163) (9) 154 94.7% (18) dividends received 2,430 2,930 499 20.5% 5,945 interest received 4,440 1,442 (2,998) (67.5%) 2,926 Other inflows (outflows) of cash - 8,199 8,199 16,639 Net cash flows from (used in) investing activities 35,172 24.8% Cash flows from (used in) financing activities Total loan amounts from 216,243 91,043 (125,200) (57.9%) 184,765 Proceeds from term loans 202,545 88,656 (113,889) (56.2%) 179,921 Proceeds from short-term loans 13,699 2,387 (11,312) (82.6%) 4,844 Loans from related parties 53,853 179,459 125,606 233.2% 364,199 Loan Payments (48,972) (244,854) (195,881) (400.0%) (496,912) Payments of finance lease liabilities (1,772) 2,664 60.1% (3,595) Repayment of loans to related parties (1,064) 33,135 96.9% (2,159) dividends paid (338,989) (319,030) 19,959 5.9% (647,448) interest paid (51,548) (64,021) (12,473) (24.2%) (129,926) Other inflows (outflows) of cash (12,324) (8,103) (191.9%) (25,011) Net cash flows from (used in) financing activities (75.5%) Net increase (decrease) in cash and cash equivalents, before the effect of changes in the exchange rate (110.8%) Effects of changes in the exchange rate on cash and cash equivalents Effects of changes in the exchange rate on cash and cash equivalents 21,287 7,381 (13,906) (65.3%) 14,980 Increase (decrease) in cash and cash equivalents (147.0%) Cash and cash equivalents at beginning of period 333,270 421,282 88,012 26.4% 854,962 Cash and cash equivalents at end of period 165,200 (28.0%) 335,261 The company generated a net negative cash flow of Ch$263,464 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 215,465 million, representing a 5.8% decrease compared to June 2011. This cash flow comprised mainly cash receipts from sales of goods and services of Ch$ 1,366,377 million, offset by goods and services payments of Ch$ 899,290 million, and tax payments of Ch$ 141,660 million. 13 Investing activities generated a negative flow of Ch$ 106,366 million, mainly resulting from acquisitions of property, plant and equipment for Ch$ 119,122 million. Financing activities generated a negative flow of Ch$ 372,562 million. This was mainly generated by dividends paid for Ch$319,030 million, interest payments for Ch$ 64,021 million, and loan repayments and financial leasing for Ch$247,689 million, partially offset by the collection of loans to related companies for Ch$ 270,502 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Foreign Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 1H 2011 1H 2012 1H 2011 1H 2012 1H 2011 1H 2012 1H 2011 1H 2012 1H 2011 1H 2012 Argentina 1,294 0 0 0 0 0 0 0 1,294 0 Peru 0 0 9,343 3,048 0 0 0 0 9,343 3,048 Brazil 0 0 45,349 0 0 0 0 0 45,349 0 Colombia 0 0 0 60,546 0 0 0 0 0 60,546 Others* 1,219 1,099 0 0 0 0 0 0 1,219 1,099 Total 0 0 0 0 (*) Interest paid by jointly-controlled company Atacama Finance Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ 1H 2011 1H 2012 1H 2012 1H 2011 1H 2012 1H 2012 Endesa Chile 69,736 36,544 74,163 23,663 22,146 44,944 Endesa Eco 1,454 1,137 2,307 3,525 3,542 7,188 Pehuenche 177 308 625 4,266 4,264 8,653 San Isidro 4,595 4,342 8,812 3,416 4,629 9,394 Pangue 56 67 136 1,937 1,291 2,620 Celta 597 2,080 4,221 1,398 1,411 2,864 Enigesa - 38 77 134 89 181 Ingendesa - - - 45 17 35 Endesa Norte S.A. - 86 175 - 52 106 Túnel El Melón - 78 158 26 26 53 EASA 13,172 10,988 22,299 7,837 12,097 24,550 Emgesa 55,890 55,223 112,071 16,793 19,328 39,225 Generandes Perú 3,210 7,264 14,742 17,370 19,381 39,332 Transquillota 909 16 32 167 172 349 Hidroaysén 2,499 1,585 3,217 24 23 47 Gas Atacama 534 834 1,693 2,729 2,798 5,678 Total 149,218 119,122 241,749 83,330 91,266 185,218 14 Argentina Operating income for the first half of 2012 was Ch $ 964 million, which compares unfavorably with the gain of Ch $ 18,444 million as of June 2011. This was mainly explained by a decrease of 10.6% in operating revenues, which totaled Ch$ 182,449 million in the first half of 2012, reflecting a 6.4% reduction in average energy sales price in pesos, coupled with a 4.4% decrease in physical sales due to lower thermal generation in Endesa Costanera . This result was partially offset by Ch$ 11,183 million of lower fuel costs in June 2012, mainly related to lower thermal generation in Endesa Costanera . EBITDA, or gross operating income, in Argentina fell by 50.3% and reached Ch$ 13,060 million. Table 10 (Million Ch$) (Thousand US$) Argentina 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Operating Revenues 204,071 182,449 (21,622) (10.6%) 370,267 Procurements and Services (165,711) (151,177) 14,535 8.8% (306,802) Contribution Margin 38,359 31,273 (18.5%) 63,465 Other Costs (12,078) (18,213) (6,134) (50.8%) (36,961) Gross Operating Income (EBITDA) 26,281 13,060 (50.3%) 26,504 Depreciation and Amortization (7,837) (12,096) (4,259) (54.3%) (24,549) Operating Income 18,444 964 (94.8%) 1,955 EBITDA Margin 12.9% 7.2% Operating Margin 9.0% 0.5% Table 10.1 Argentina 1H 2011 1H 2012 Var 2012 - 2011 Chg % GWh Produced 6,017 5,758 (260) (4.3%) GWh Sold 6,314 6,034 (279) (4.4%) Market Share * 10.9% 10.1% (0.87) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 4.5% decrease in Chilean pesos as of June 2012, when compared to June 2011. 15 Endesa Costanera O perating income moved from a gain of Ch$ 7,698 million as of June 2011 to a loss of Ch$ 11,490 million as of June 2012, mainly reflecting a decline of 12.7% in revenues related to lower physical energy sales and lower energy sales prices, coupled with higher payroll expenses of Ch$ 2,668 million mainly due to union negotiations. This was partially offset by Ch $ 11,183 million of lower fuel costs, equivalent to a 7.5% decrease compared to June 2011, and by Ch$ 1,179 million of lower transportation costs. Table 10.2 Endesa Costanera Million Ch$ Thousand US$ 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Operating Revenues 180,888 157,992 (22,896) (12.7%) 320,634 Procurements and Services (156,963) (144,119) 12,844 8.2% (292,480) Contribution Margin 23,925 13,873 (42.0%) 28,154 Other Costs (9,803) (14,622) (4,820) (49.2%) (29,675) Gross Operating Income (EBITDA) 14,122 (105.3%) Depreciation and Amortization (6,425) (10,741) (4,316) (67.2%) (21,798) Operating Income 7,698 (249.3%) Figures may differ from those accounted under Argentine GAAP. Table 10.3 Endesa Costanera 1H 2011 1H 2012 Var 2012 - 2011 Chg % GWh Produced 4,885 4,462 (423) (8.7%) GWh Sold 4,919 4,537 (382) (7.8%) Market Share * 8.5% 7.6% (0.95) pp. (*): As a percentage of total sales of the system El Chocón Operating income reached Ch$ 12,596 million as of June 2012, reflecting a rise of 17.0% when compared to the same period of 2011. This growth was mainly explained by a 5.8% increase in operating revenues, which totaled Ch$ 24,538 million, coupled also with lower energy purchases, lower transportation costs and other variable supplies costs with a total amount of Ch$ 1,691 million. Table 10.4 El Chocón Million Ch$ Thousand US$ 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Operating Revenues 23,183 24,538 1,355 5.8% 49,798 Procurements and Services (8,748) (7,057) 1,691 19.3% (14,322) Contribution Margin 14,435 17,481 3,046 21.1% 35,475 Other Costs (2,253) (3,529) (1,276) (56.6%) (7,162) Gross Operating Income (EBITDA) 12,182 13,952 1,770 14.5% 28,314 Depreciation and Amortization (1,413) (1,356) 57 4.0% (2,751) Operating Income 10,769 12,596 1,827 17.0% 25,562 Figures may differ from those accounted under Argentine GAAP. Table 10.5 El Chocón 1H 2011 1H 2012 Var 2012 - 2011 Chg % GWh Produced 1,132 1,295 163 14.4% GWh Sold 1,395 1,498 103 7.4% Market Share * 2.4% 2.5% 0.08 pp. (*): As a percentage of total sales of the system 16 Most important changes in the market · The operation of the reservoirs continues to be controlled by the Dispatch Organism (OED) in order to preserve the largest possible volume of water. · Energy demand as of June 2012 was 60,021GWh, representing a 3.8% increase compared to the same period of 2011 (57,805 GWh). Market Risk Analysis · Hydrological Situation: As of June 30, 2012, El Chocón reservoir marked a depth of 377.08 m. above sea level (asl) (equivalent to 998 GWh stored, 62% of the reservoir’s capacity), which is stable when compared to the same month in year 2011. The water flows in Comahue basin averaged around 76% of the historic average during the first half of 2012. · Market prices in Argentina are limited to Ar$120 per MWh in accordance with Resolution SE-240 of 2003. During the first half of 2012, the average market price was Ar$119.8 per MWh (approx. US$27.1 per MWh). Investments · From 2010 to date, Endesa Costanera has focused on obtaining resources from local authorities, in order to improve the operation of its steam turbines of the Costanera plant. It is planned to carry out improvements in this facility for US$ 113.7 million in the next three years. Currently, the Company is working with the government in the documentation needed for the trust. The bidding process for the project’s work is still in process. The bid opening was held on January 20, 2012, and the analysis and evaluation started, as well as the negotiations with the selected provider. On May 30, 2012, the offer and the proposal developed by Endesa Costanera were submitted to the Secretariat of Energy in order to obtain their approval to the award of works. After obtaining the agreement from the Authorities of the Secretariat of Energy, it is expected that the public offer stage will begin by presenting the documentation to the National Securities Commission. With this initiative and others that are currently being developed, Endesa Costanera will contribute significantly to ensure the energy supply in the central area of Buenos Aires. 17 Chile Operating income in Chile decreased from Ch$ 127,875 million in the first half of 2011 to Ch$ 59,766 million in the first half of 2012, mainly explained by a 10.5% decline in operating revenues due to a 13.0% reduction in the average energy sales price expressed in Chilean pesos. Nevertheless, physical energy sales increased by 2.4% as a result of higher hydro generation as of June 2012. This was partially offset by a slight reduction in procurement and services costs of -0.8%, considering its evolution over the last quarters. These costs totaled Ch$ 402,447 million as of June 2012, showing a decrease of Ch$ 3,172 million, mainly due to lower energy purchases of Ch$ 32,759 million, partly offset by higher transportation costs and higher fuel costs with a total increase of Ch$ 29,701 million. The above led to an EBITDA, or gross operating result, of the Chilean business of Ch$ 101,555 million for the first half of 2012, representing a 40.4% decline when compared to the same previous period and a reduction in the gap shown in March 2012 (52.0% decrease compared with the first quarter of 2011). Table 11 (Million Ch$) (Thousand US$) Chile 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Operating Revenues 625,112 559,539 (65,573) (10.5%) 1,135,544 Procurements and Services (405,619) (402,447) 3,172 0.8% (816,737) Contribution Margin 219,493 157,092 (28.4%) 318,807 Other Costs (49,082) (55,537) (6,455) (13.2%) (112,708) Gross Operating Income (EBITDA) 170,411 101,555 (40.4%) 206,099 Depreciation and Amortization (42,536) (41,789) 748 1.8% (84,807) Operating Income 127,875 59,766 (53.3%) 121,292 EBITDA Margin 27.3% 18.1% Operating Margin 20.5% 10.7% Table 11.1 Chile 1H 2011 1H 2012 Var 2012 - 2011 Chg % GWh Produced 9,188 9,554 366 4.0% GWh Sold 10,169 10,409 241 2.4% Market Share * 35.4% 34.2% (1.19) pp. (*): As a percentage of total sales of the system Most important changes in the market · Changes in energy sales: Total energy sales in Chile (SIC + SING) were 30,438 GWh as of June 2012, representing a 5.9% growth compared to 2011. Market risk analysis · From April to June 2012, the hydrological situation showed a 64.2% surplus probability of affluent energy, which places it as a normal-dry year. · The average spot energy price on the SIC for the first half 2012, measured at Alto Jahuel 220 kV, rose by 0.8% when compared to the first half of 2011, moving from US$ 206.4 per MWh to US$208.1 per MWh. · On July 1 st , 2012, reservoir levels accumulated approximately 2,708 GWh of energy equivalent, showing a 7.4% increase compared to July 1 st , 2011, (822 GWh more approx). With respect to the maximum energy storage, the system’s reservoirs level is in the range of 24%. 18 Investments · In Chile, in the Bio Bio Region, Bocamina II plant delayed its commissioning date to the second half of 2012 mainly due to protests and blockades, producing work delays. During the first half of 2012, tests were run on the boiler burners and the blowing steam pipe was finished. Additionally, the transformers were energized and reached the position of condenser vacuum. The mechanical installation of the turbine was completed. Moreover, three synchronization of the unit with the SIC were made, coupled with tests for generator load as well as the mechanical behavior of the turbine. Regarding the DIA "Power Plant Bocamina Second Unit Optimizing", on May 25, 2012, the Addendum No. 2 of the project was entered in the Service of Environmental Assessment (SEA). Later, on June 15, 2012, the Supreme Court reviewed the appeal for protection submitted by fishermen of the area and ruled that the amendments to the RCA cannot be processed through a DIA and must be done through an EIA (Environmental Impact Study). · Among the projects that Endesa Chile is studying is the HidroAysen project. The project consists on the construction of a hydroelectric complex of 2,750 MW whose average generation would reach 18,430 GWh-year. The Aysen Region Environmental Evaluation Committee approved the project’s environmental impact assessment on May 9, 2011. Different environmental organizations presented seven appeals for protection against the Environmental Evaluation Committee, in front of which Puerto Montt’s Court of Appeals ruled in favor of HidroAysen, rejecting all appeals for protection presented on October 6, 2011. However, environmental groups claimed that ruling to the Supreme Court, which ultimately upheld the first instance on April 4, 2012. The administrative procedure will be completed within the next few months with resolution of the Committee of Ministers on complaints to the Environmental Qualification Resolution submitted by the evaluation process participants. · In parallel, however, the Commission is preparing the Environmental Impact Study of the Aysen Transmission System, which is designed to transport the energy generated by the hydroelectric complex up to the country’s Central Interconnected Grid (SIC). On May 30, 2012, Colbún S.A., Endesa Chile’s partner in HidroAysén, reported as a significant event to the Superintendency of Securities and Insurance the agreement of its Board to recommend to postpone indefinitely the Aysen Transmission System EIA entry. Considering this fact, the board of Endesa Chile requested the convening of a board meeting of HidroAysén for it to rule regarding this recommendation. In session made on June 21, 2012, the Board of HidroAysén agreed to further analyze the recommendation of Colbún, entrusting the executive management of the company to take the actions necessary to preserve the value of the project, both in the generation as in the transmission scope. 19 Colombia Operating income in Colombia reached Ch$ 157,664 million at the end of the first half of 2012, increasing by 59.5% as compared with the same period of 2011. Main impact arose from the one-time effect of the equity tax reform promoted by the Government of Colombia which implied booking during the first half of 2011 an amount of Ch$ 43,067 million. The increase in operating income was also explained by a 17.1% growth in total revenues, which amounted to Ch$ 271,998 million as of June 2012 due to a 10.0% rise in average energy sales price and a 6.9% increase in physical sales related to a higher hydro generation. EBITDA, or gross operating income, in Colombia increased by 53% over the first half of 2011, reaching a total of Ch$ 177,484 million in the first half of 2012. Table 12 (Million Ch$) (Thousand US$) Colombia 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Operating Revenues 232,215 271,998 39,783 17.1% 552,001 Procurements and Services (59,394) (78,060) (18,666) (31.4%) (158,417) Contribution Margin 172,821 193,939 21,117 12.2% 393,584 Other Costs (56,786) (16,454) 40,331 71.0% (33,393) Gross Operating Income (EBITDA) 116,036 177,484 61,449 53.0% 360,191 Depreciation and Amortization (17,156) (19,820) (2,664) (15.5%) (40,224) Operating Income 98,880 157,664 58,784 59.5% 319,967 EBITDA Margin 50.0% 65.3% Operating Margin 42.6% 58.0% Table 12.1 Colombia 1H 2011 1H 2012 Var 2012 - 2011 Chg % GWh Produced 5,510 6,396 887 16.1% GWh Sold 7,224 7,719 495 6.9% Market Share * 18.6% 18.5% (0.08) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was positive, resulting in a 6.1% increase in Chilean pesos as of June 2012, when compared to June 2011. Most important changes in the market · Accumulated demand for the first half of 2012 was 29,121 GWh, which represents an increase of 4.1% regarding the first half of 2011 (27,964 GWh). Market risk analysis · From April to June of 2012, the contributions of the SIN were 126% with respect to the historic average (humid); those of Guavio were 112% (humid), those of Betania were 99% (normal) and those of the power plants of the Bogotá River chain were 158% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was at 94.6% of its maximum capacity at June 30, 2012, equivalent to 1,982 GWh (approx. 70 GWh below the level at the same date in 2011). · Spot price: The average price of the monomic exchange for the second quarter 2012 was Col$63.8 per kWh (approx. US$ 35.7 per MWh), which is similar to the same previous period. 20 Investments In Colombia, we started the construction of El Quimbo hydroelectric project, of Emgesa, with an installed capacity of 400 MW and with the obligation to supply energy of up to 1,650 GWh/year. The contract has a 20-year term, starting in December 2014. Regarding the milestone of diverting the Magdalena River, the construction of the diversion tunnel was completed on February 29, 2012, and the partial diversion of the Magdalena river took place on March 6, 2012. 21 Peru Operating income reached Ch$ 52,431 million at the end of the first half of 2012, representing a 8.7% decrease compared to the first half of 2011. This was explained by a one-time effect on payroll expenses recorded in June 2011 related to the convergence process to IFRS, which meant to reclassify a provision of profit sharing for workers, creating a one-time benefit on payroll expenses of Ch$ 13,517 million. Additionally, there were higher fuel costs of Ch$ 6,487 million as of June 2012, partly due to increased diesel generation as a result of ​​ maintenances made to dual gas units. This was partially offset by a 23.1% growth in operating income, which totaled Ch$ 141,754 million in June 2012, as a consequence of a 20.7% increase in average energy sales price and a rise of 1.9% in physical sales. EBITDA, or gross operating income, in Peru, decreased by 4.0% when compared to the first half of 2011, and totaled Ch$ 71,882 million as of June 2012. Table 13 (Million Ch$) (Thousand US$) Peru 1H 2011 1H 2012 Var 2012 - 2011 Chg % 1H 2012 Operating Revenues 115,117 141,754 26,636 23.1% 287,679 Procurements and Services (40,721) (54,701) (13,980) (34.3%) (111,012) Contribution Margin 74,396 87,052 12,656 17.0% 176,667 Other Costs 473 (15,171) (15,644) (3309.4%) (30,788) Gross Operating Income (EBITDA) 74,869 71,882 (4.0%) 145,878 Depreciation and Amortization (17,446) (19,451) (2,004) (11.5%) (39,474) Operating Income 57,423 52,431 (8.7%) 106,405 EBITDA Margin 65.0% 50.7% Operating Margin 49.9% 37.0% Table 13.1 Peru 1H 2011 1H 2012 Var 2012 - 2011 Chg % GWh Produced 4,657 4,463 (195) (4.2%) GWh Sold 4,746 4,835 89 1.9% Market Share * 30.0% 29.1% (0.91) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 7.8% increase in Chilean pesos as of June 2012, when compared to June 2011. Most important changes in the market · Energy demand as of June 2012 was 16,641 GWh, representing a 5.1% increase compared to the same period of 2011 (15,838 GWh). Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs at the end of June 2012 was approximately 258.7 million m
